NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 17, 2015 *
                               Decided February 17, 2015

                                         Before

                        WILLIAM J. BAUER, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 14-2978

CAROLYN WINFIELD,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 14-cv-5723
MERCY HOSPITAL AND MEDICAL
CENTER and MING H. HWANG,                       John Z. Lee,
    Defendants-Appellees.                       Judge.



                                       ORDER

       Carolyn Winfield’s adult daughter died from congestive heart failure in 2011 after
being treated at Mercy Hospital—a private institution—in Chicago. Winfield had
become distraught as her daughter’s condition worsened, and the daughter’s attending
physician at Mercy authorized Winfield’s brief, though involuntary, commitment to a
psychiatric hospital. See 405 ILCS 5/3-600. In this lawsuit Winfield claims that Mercy and


      * The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. Thus the appeal is submitted on the
brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 14-2978                                                                          Page 2

the attending physician violated her rights, and her daughter’s rights, under the Patient
Self-Determination Act, see Omnibus Budget Reconciliation Act of 1990, Pub. L.
No. 101-508, §§ 4206, 4751 (codified in scattered provisions of 42 U.S.C. §§ 1395, 1396).
Winfield also claims that the defendants violated her right to due process by initiating
the involuntary commitment, and that they cast her in a “false light” by documenting
concerns about her mental stability in her daughter’s medical records. In dismissing the
action prior to service of process, the district court understood the suit to raise claims
belonging only to Winfield, not to her daughter’s estate. The court first concluded that
Winfield’s complaint does not state a claim for relief under the Patient
Self-Determination Act or the Due Process Clause, and then declined to exercise
supplemental jurisdiction over the “false light” claim. We affirm the judgment.

        This is not the first time that Winfield has sued in federal court because of her
daughter’s death. In early 2013 she sued Mercy and two physicians claiming that the
care provided her daughter was negligent. And, much like now, Winfield also claimed
that the doctors had defamed her by writing in the daughter’s medical records that
Winfield was unstable and obstructionist. Winfield said at the time that she was bringing
the malpractice claim on behalf of her daughter’s estate, but she was pro se and did not
assert that a state judge had appointed her as administrator. The district court dismissed
that suit for lack of subject-matter jurisdiction, since all of the claims arose under state
law and the parties were not diverse. We affirmed the dismissal about six months before
Winfield commenced this litigation. See Winfield v. Mercy Hosp., 552 F. App’x 586, 587
(7th Cir. 2014). In her new lawsuit, Winfield again purports to be acting, in part, on
behalf of her daughter’s estate, and again she is pro se and makes no mention of being
appointed as estate administrator. For that reason the district court appropriately
understood Winfield’s current action to be brought only on her behalf, since she is not in
a position to litigate claims belonging to her daughter’s estate, particularly without
counsel. See FED. R. CIV. P. 17(b)(3) (providing that capacity to sue in federal court is
governed by law of state where federal judicial district is located); Will v. Northwestern
Univ., 881 N.E.2d 481, 492–93 (Ill. App. Ct. 2007); Wilmere v. Stibolt, 504 N.E.2d 916, 918
(Ill. App. Ct. 1987). Like the district court, we need not say any more about claims or
remedies that might be available to the daughter’s estate.

       As for Winfield herself, she asserts that, as her daughter’s “healthcare surrogate,”
she had a right under the Patient Self-Determination Act to make healthcare decisions
for her daughter “without fear of retribution.” Winfield’s theory, as we understand her
complaint, is that the attending physician pressured her to approve using drugs that
contributed to her daughter’s death. In dismissing this claim, the district court reasoned
No. 14-2978                                                                            Page 3

that the Patient Self-Determination Act does not authorize expressly, and thus not at all,
a private right of action. The court did not consider, though, whether the Act might
implicitly confer privately enforceable rights. See Gonzaga Univ. v. Doe, 536 U.S. 273,
283–84 (2002); McCready v. White, 417 F.3d 700, 703 (7th Cir. 2005). Yet that question does
not have to be answered here, since Winfield’s complaint does not state a plausible
claim, whether or not the Act is privately enforceable. See Townsel v. Dish Network, L.L.C.,
668 F.3d 967, 970 (7th Cir. 2012) (explaining that question whether statute creates private
right of action is not jurisdictional, thus allowing merits analysis without first deciding if
private right of action exists); McCready, 417 F.3d at 702–03 (same).

       The Patient Self-Determination Act requires that medical providers disclose
information about healthcare decision-making to patients. A hospital that accepts
Medicare and Medicaid payments must give an adult individual who is “receiving
medical care” as an inpatient written material explaining the rights to refuse treatment
and to create an advance directive under state law. See 42 U.S.C. §§ 1395cc(f)(1), (2)(A),
1396a(w)(1), (2)(A); Compassion in Dying v. State of Washington, 79 F.3d 790, 819 n.80 (9th
Cir. 1996) (en banc), rev’d on other grounds, 521 U.S. 702 (1997). The Act says nothing
about an obligation to provide this information to third parties, even those who are
authorized to make healthcare decisions for the patient under an advance directive.
See 42 U.S.C. §§ 1395cc(f)(3), 1396a(w)(4) (defining advance directive as “a written
instruction, such as a living will or durable power of attorney for health care, recognized
under State law . . . and relating to the provision of such care when the individual is
incapacitated”). And, in any event, Winfield does not allege that she had been
authorized, through an advance directive or another means, to make healthcare
decisions for her daughter. Instead, Winfield says she was her daughter’s “healthcare
surrogate,” an apparent reference to the Illinois Health Care Surrogate Act, 755 ILCS
§§ 40/1–40/65. That legislation identifies the hierarchy of persons authorized to make
healthcare decisions for someone who loses decisional capacity and has no legally
recognized written document appointing a surrogate. See id. at §§ 40/10 (defining
decisional capacity as “the ability to understand and appreciate the nature and
consequences of a decision regarding medical treatment . . . and the ability to reach and
communicate an informed decision in the matter as determined by the attending
physician”), 40/15, 40/20(b-5)(1), 40/25(a). Yet by Winfield’s own admission she could
not have been her daughter’s healthcare surrogate because, as Winfield concedes in her
complaint, her daughter was “fully cognizant” while being treated at Mercy.

     Winfield also claims that the defendants violated her civil rights by wrongfully
committing her to a psychiatric hospital. The district court dismissed this claim because
No. 14-2978                                                                           Page 4

Mercy and its employees are not state actors and did not engage in state action when
they initiated her involuntary commitment. On appeal, Winfield ignores the court’s
analysis and instead insists that she should not have been committed because she was
not a danger to herself or others, which is a requirement for involuntary commitment
under Illinois law. See 405 ILCS 5/3-600, 5/3-601(a) (2010). Because Winfield does not
articulate in her appellate brief why she disagrees with the district court's decision, as
required by Federal Rule of Appellate Procedure 28(a)(8), she has waived any challenge
to that decision. See Mathis v. N.Y. Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998). In any
event, the district court was correct that the defendants took private—not state—action
when they initiated Winfield’s involuntary commitment to a mental-health facility.
See Spencer v. Lee, 864 F.2d 1376, 1377 (7th Cir. 1989) (en banc) (holding that private
facilities and their employees do not engage in state action by virtue of participating in
Illinois process for involuntary commitment); see also Wittner v. Banner Health, 720 F.3d
770, 780 (10th Cir. 2013); Estades–Negroni v. CPC Hosp. San Juan Capestrano, 412 F.3d 1, 5–9
(1st Cir. 2005).

        Finally, Winfield claims that the defendants placed her in a false light by writing
inaccurate and disparaging comments about her in her daughter’s medical records. The
district court dismissed this claim without prejudice; the court explained that, having
already dismissed Winfield’s federal claims, it lacked subject-matter jurisdiction over this
supplemental, state-law claim. See 28 U.S.C. § 1367. Winfield argues that the claim arises
under federal law, but plainly that contention is incorrect. See Wolfe v. Schaefer, 619 F.3d
782, 784 (7th Cir. 2010); Lawlor v. North Am. Corp. of Ill., 983 N.E.2d 414, 424 & n.4 (Ill.
2012); Lovgren v. Citizens First Nat’l Bank of Princeton, 534 N.E.2d 987, 989–90 (Ill. 1989).
The district court misspoke, however, in asserting that it did not have subject-matter
jurisdiction over the claim. A district court may decline to exercise supplemental
jurisdiction, and the presumption is that the court will do so if all federal claims have
been dismissed before trial. See 28 U.S.C. § 1367(c)(3); RWJ Mgmt. Co., Inc. v. BP Prods.
North Am., Inc., 672 F.3d 476, 479–80 (7th Cir. 2012); Khan v. State Oil Co., 93 F.3d 1358,
1366 (7th Cir. 1996), vacated on other grounds, 522 U.S. 3 (1997). This is what we
understand the district court to have meant when it dismissed Winfield’s state-law
claim.

                                                                                  AFFIRMED.